internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-161689-01 date date legend x a b c d e trust grat a d1 d2 d3 d4 d5 d6 d7 plr-161689-01 d8 d9 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on and elected to be treated as an s_corporation effective d1 on d2 trust was created by a for the benefit of b and b’s issue the trust instrument provides for income and principal to be distributed in the discretion of the independent_trustee to b and b’s issue b c a sibling of b and d the independent_trustee are trustees of trust on d3 a created grat and transferred a shares of x stock to grat according to the agreement of grat the assets of grat were to be distributed in equal portions to b c and e on d4 on d4 a as sole trustee of grat transferred one-third of the x stock held in grat to each of b c and e shortly before d4 c the president of x contacted x’s counsel and asked whether x’s s_corporation status would be affected if b’s x stock that was held in grat was transferred to trust instead of directly to b the attorney assured c that the transfer would not affect x’s s_corporation status b wrote a letter to x’s attorney directing that b’s shares in x be transferred on d4 from grat directly to trust this made b the grantor of a portion of trust therefore b should have been treated as the owner of the portion of trust that held x stock under sec_677 however b would not have been treated as the owner of all of trust under sec_671 to therefore trust was not a grantor_trust eligible to hold s_corporation stock under sec_1361 because it was not a wholly- owned grantor_trust accordingly x’s s election terminated on d4 in d5 while preparing trust’s income_tax return d determined that perhaps x’s s election terminated on d4 as a result of the transfer of the x stock to trust since trust was not an eligible s_corporation shareholder d immediately took steps to remove x stock from trust on d6 d transferred the x stock certificate issued to trust to b’s personal agency account on d7 d transferred amounts equal to the x distributions received by trust during the time trust held x stock to b’s personal agency account in d8 x retained counsel to submit this request in order to perfect b’s ownership in x stock on d9 the x stock certificate issued to trust that was being held in b’s personal agency account was surrendered and a new x stock certificate was issued to b plr-161689-01 x represents that the circumstances resulting in the termination of x’s election to be an s_corporation were inadvertent x also represents that x and its shareholders did not intend to engage in tax_avoidance or retroactive tax planning x and each person who was or is a shareholder of x at any time since d4 agree to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary with respect to such period sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust may be a shareholder if all of it is treated under subpart e of part i of subchapter_j of chapter of title_26 as owned by an individual who is a citizen or resident of the untied states sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which a corporation is an s_corporation such corporation ceases to be a small_business_corporation a termination of an s_corporation_election under sec_1362 is effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified under sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary for that period then notwithstanding the circumstances resulting in such termination the corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts and the representations made we hold that x’s election to be an s_corporation effective d1 terminated on d4 because trust was an plr-161689-01 ineligible shareholder we hold also that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from d4 through d9 and afterwards provided that x’s s election was valid and was not otherwise terminated in addition from d4 through d9 b will be treated as the owner of the x stock held by trust accordingly from d4 through d9 b must include trust’s pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to trust under sec_1368 if x or x’s shareholders fail to comply with the requirements of this paragraph this ruling shall be null and void except as specifically ruled above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express no opinion regarding whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are forwarding a copy of this letter to x’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for purposes
